Citation Nr: 1528409	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  05-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

With regard to the claim for service connection for an acquired psychiatric disorder, in August 2008, the Board remanded the claim for further development.  This matter is now returned to the Board for further review.  

Also, in August 2008, the Board remanded a claim for service connection for a skin condition for further development, which service connection claim was subsequently granted by way of a July 2012 rating decision; therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Subsequently, in March 2015, the Veteran appealed the December 2012 rating decision that denied his claims for service connection for bilateral hearing loss and tinnitus, and his request to reopen his previously denied claim for service connection for a back condition.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Recently, in March 2015 and April 2015, the Veteran requested a videoconference Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the Board will remand these matters to the RO so that the Veteran may be afforded the requested videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference Board hearing at the Waco, Texas RO before a Veterans Law Judge.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

